prDETAILED ACTION
Response to Amendment
In the amendment dated 2/23/22, the following has occurred: Claim 1 has been amended; and new claim 33 has been added.
Double patenting objection has been withdrawn as claim 32 has been cancelled.
Claims 1-15, 31, and 33 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 2/23/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claims 1-6, 8-9, 11, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson et al., US 20150244031 (hereinafter, Adamson) in view of Zhang et al., US 20140047707 (hereinafter, Zhang) and Oh et al., US 6187475 (Hereinafter, Oh).
As to Claim 1:
	Adamson discloses a battery system (see “see energy storage systems…”, [0006]; “electrical storage devices comprising one electrochemical cell… a plurality of electrochemical cells…”, [0117]), comprising:
a battery comprising a plurality of cells [0006, 0117], each cell comprising:
a cathode comprising cathode electrode materials disposed on a first current collector (see “a cathode current collector, an anode current collector…”, [0057-0060]; “cathode material…”, [0020]);
an anode comprising anode electrode materials disposed on a second current collector (see “a cathode current collector, an anode current collector…”, [0057-0060]; “anode material…”, [0020]);
a spacer disposed between the cathode and the anode (see “an electrolyte interposed between and in contact with an anode and a cathode…”, [0003] – the electrolyte acts as a spacer); 
an electrolyte to fill the battery in the spaces between electrodes (see “an electrolyte interposed between and in contact with an anode and a cathode…”, [0003]).
	Adamson does not disclose: (a) controller for charge and discharge the battery for capacity or a capacity regeneration healing reaction by altering one or more battery operating conditions; and (b) Mn salt additive.
	In the same field of endeavor, Zhang also discloses a plurality of lithium cells having better battery performance by looking at the discharge/charge efficiency [0009-0011] similar to that of Adamson [0006, 0008, 0071, 0123].  Zhang further discloses that the cut-off voltage of the batteries can be between 2-3V, which depends on the battery system [0018] and can influence the uniformity of the 
	Regarding the capacity regeneration healing reaction, it is noted that the specification shows that the capacity regeneration cutoff voltage is produced by having higher cutoff voltage such as above 1.8 [0051].  Thus, Zhang teaches changing the cutoff voltage that is above normal in between 2-3V would also promote the capacity regeneration healing reaction as taught by the instant invention.
	Regarding the generation of active electrode material, the charging of the battery is a generation of the active electrode materials while the discharging of the battery is using the active electrode material as to provide power.  The generation of ions at the electrode is the generation of active electrode materials as lithium ions is part of the active material.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to modify the discharging/charging aspect of Adamson as taught by Zhang as to enhance the uniformity of the power empty state, voltage consistency after discharging, and reliability of the battery pack, [0018-0019, 0031].
	Regarding (b) Mn salt additive:
	In the same field of endeavor, Oh also discloses a rechargeable cell having zinc as an anode material and having a cathode with manganese dioxide similar to that of Adamson (Abstract).  Furthermore, Oh also discloses that electrolyte can further has manganese salt added to the cathode, anode or electrolyte as to improve capacity and reversibility (Abstract, Col. 7, line 53 to Col. 8, line 9).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate manganese salt to the battery of Adamson as taught by Oh as to improve capacity and reversibility (Abstract, Col. 7, line 53 to Col. 8, line 9).
As to Claim 2:
[0112, 0177].  
As to Claim 3:
	Adamson discloses one or more of the first current collector and second current collector comprise a surface coated in one or more of carbon black, conductive graphite, activated carbon, amorphous carbon ([0212] – the conductive additive added into the slurry of the cathode/anode material are coated onto the current collector).
As to Claim 4:
	Adamson discloses one or more of the cathode electrode materials and anode electrode materials further comprises binder comprises polytetrafluoroethylene and polyvinylidene difluoride (see “… PTFE (as a binder)… and pressing this mixture onto a titanium metal screen current collector...” [00202, 0055, 0175, 0267]).
As to Claims 5-6:
	Adamson discloses the mixture comprising the polymer binders are coated onto the current collector (see “… manganese oxide… coated with dopants and/or coatings that enhance one or more properties of the manganese…” and “… an anode may be configured from a conductive mesh or grid that is coated with one or more anode materials…” [0120, 0125, 0134, 0136]; “… PTFE (as a binder)… and pressing this mixture onto a titanium metal screen current collector...” [00202, 0055, 0175, 0267] – note that the claim is directed to a product.  The limitation is directed to a coating on the current collector which is already disclosed by Adamson.  However, the manner in which the coating is coated onto the current collector via brush, spin, blade, or dip does not further recite positive structure of the claim.  Furthermore, it is noted that a method limitation incorporated into a product claim does not patentable distinguish the product because what is given patentably consideration is the product itself and not the manner in which the product was made. Therefore, the patentability of a product is independent of how it was made. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any different, the difference would have been minor and obvious. Determination of patentability of a product-by process claim is based on the scope of the product itself. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe 777 F.2d 695,698,227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113).
As to Claim 8:
	Adamson discloses the anode electrode materials comprises one or more of zinc or magnesium metal [0092].
As to Claim 9:
	Adamson discloses the electrolyte comprises: 
	Solvents including water and ion such as Zn2+ and NO3, SO4, and Cl, Br (see “additives such as… Zn(NO3)2… ZnSO4…” [0024, 0065, 0122, 0181, 0185]).  
As to Claim 11:
	Adamson does not disclose controller for capacity regeneration healing reaction by altering one or more battery operating conditions such as cut-off voltage, cut-off capacity, a constant voltage step, a constant current and a current density.
	In the same field of endeavor, Zhang also discloses a plurality of lithium cells having better battery performance by looking at the discharge/charge efficiency [0009-0011] similar to that of Adamson [0006, 0008, 0071, 0123].  Zhang further discloses that the cut-off voltage of the batteries can 
	Regarding the capacity regeneration healing reaction, it is noted that the specification shows that the capacity regeneration cutoff voltage is produced by having higher cutoff voltage such as above 1.8 [0051].  Thus, Zhang teaches changing the cutoff voltage that is above normal in between 2-3V would also promote the capacity regeneration healing reaction as taught by the instant invention.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to modify the discharging/charging aspect of Adamson as taught by Zhang as to enhance the uniformity of the power empty state, voltage consistency after discharging, and reliability of the battery pack, [0018-0019, 0031].
As to Claim 31:
	Adamson discloses the electrolyte is used for carrying ions (see “an electrolyte interposed between and in contact with an anode and a cathode…”, [0003] – note that the electrolyte has ions from the salt dissolved within the solvent).
As to Claim 33:
	Adamson discloses that the electrolyte includes Zn ions (see “… electrolyte… metal salt… ZnSO4…”, [0079, 0088, 0122]).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson in view of Zhang and Oh, as applied to claim 1, and further in view of Wang et al., US 20150044564 (hereinafter, Wang).
As to Claim 7:
(see “metal oxide… manganese oxide or manganese vanadium oxide…”, [0022, 0025]) and further wherein the cathode electrode materials further comprise metal doping selected from the group consisting of aluminum and boron (see “… the cathode is doped with Al, B, or any combination…” [0016, 0029, 0061]); and
wherein the anode electrode materials further comprise one or more anion doping materials (see “anode material… doped with Al, B, or any combination thereof…” [0016, 0029, 0061]).
However, Adamson does not disclose the anode is doped with the claimed materials (fluorine, chlorine, sulfur, nitrogen).
	In the same field of endeavor, Wang also discloses a batteries containing an electrolyte with a doped anode containing graphene as part as the electrode material ([0073], Abstract) similar to that of Adamson.  Wang further discloses that the anode electrode can have boron doped or nitrogen doped for the anode material [0020].  Note that Adamson also discloses boron can be used a dopant agent for the cathode and/or anode material.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the negative electrode material of Adamson to incorporate nitrogen dopant instead of boron as Wang taught that both boron and nitrogen are equivalent as dopant and can be used as electrode material; therefore, substituting one known material for another for the same purpose would be prima facie obvious.  
As to Claim 10:
	Adamson does not disclose the separator/spacer comprises one of the listed material.
	Wang discloses that the separator can be a porous polyethylene film [0095] as to provide a medium for the electrolyte and provide a structural support for the battery.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson in view of Zhang and Oh, as applied to claim 1, and further in view of Christensen et al., US 20080050644 (hereinafter, Christensen).
	Adamson does not disclose controller for capacity regeneration healing reaction by controlling a ratio and type of electrolyte ions.
	In the same field of endeavor, Christenesen also discloses a battery with liquid electrolyte in between the electrode [0010-0012] similar to that of Adamson.  Christensen uses a reservoir having electrolyte ions as to replace the lost ions while charging and discharging the battery via a battery monitoring system as to enhance the battery life [0062-0063, 0069] – the battery life includes cycle life/voltage capacity [0139], energy density, discharge/charge efficiency and battery recharging [0006].  While Christenesen uses lithium ions, Adamson teaches that its battery can be used with metal oxide including manganese oxide; thus, the reservoir management system of Christensen can be modified to use with other metal as to provide the lost ions in the electrolyte.  The refilling and of lost electrolyte via the reservoir change the ratio and type of electrolyte ions in the electrolyte of the battery.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to modify the reservoir management system of Christenesen as to enhance aspects of the battery life of Adamson including cycle life/voltage capacity [0139], energy density, discharge/charge efficiency and battery recharging [0006].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson in view of Zhang and Oh, as applied to claim 1, and further in view of Fujita, US 5677075.
(see “an electrolyte interposed between and in contact with an anode and a cathode…”, [0003] – the electrolyte is filled/flooded in between the electrode).
However, Adamson does not disclose the distance between the electrodes as between 0.1 mm and 10 mm.
In the same field of endeavor, Fujita also discloses a battery with liquid electrolyte in between the electrode (Abstract, Col. 1, lines 7-15, Col. 3, lines 50-63) similar to that of Adamson.  Adamson discloses that the electrode are separated and Fujita teaches that the positive and negative electrodes are separated at a range of 3 mm or less (Col. 3, lines 50-63), which allow a particular threshold current value for the battery (Col. 3, lines 50-63); in one example, the electrodes are separated at 2 mm (Col. 11, lines 5-9).  
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the distance between electrodes to Adamson to obtain the claimed distance as Fujita teaches that by allowing the electrode to be separated in the range of 3 mm or less, the battery can achieve a particular threshold current value for the battery (Col. 3, lines 50-63).


Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive. 
Applicant’s main contention is that Adamson does not teach an electrolyte with Mn salt additive.  The office action has been updated as to incorporate prior art reference Oh (US 6187475) as to teach an electrolyte having manganese salt additive as to improve capacity and reversibility.
For the reasons above, applicant's arguments have been fully considered but they are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723